DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 5, 9 and 13, generally, none of the prior art references of record, including, but not limited to: US_20120113906_A1_Kadous, US_20120164948_A1_Narasimha, US_20010028692_A1_Wiese, US_20110151908_A1_Hirabe, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Kadous discloses identifying a first set of data with a first performance criteria to be supported on a first set of radio resources, identifying a second set of data with a second performance criteria to be supported, and determining, based on an expected collision rate between the first set of radio resources and other radio resources, whether an allocation of radio resources to the first set of data and the second set of data exists to achieve the first performance criteria and second 
Prior art Narasimha discloses upon transmitting the uplink packet and the indication that the n+1-th transmission of the packet Is expected to overlap a WiFi reception event (potential Interference). the UE may receive an ACK, a NACK, or no acknowledgement from the eNB. (Narasimha Paragraphs 43, 48).
Prior art Wiese discloses RF interference cancellation techniques that effectively estimate RF interference to the data signals being received using a frequency domain model, and then remove the estimated RF interference from interference due to the RF interference, and estimate RF interference in accordance with the estimated frequency and frequency domain modal for the RF interference, then remove the estimated RF interference from the frequency domain data (Wiese abstract, figure 9).
Prior art Hirabe discloses that when an interfering signal existing in the same direction as a desired signal, the base station can cancel it by causing its polarization to be orthogonal to a combined polarization so that it cannot be received. At the same time, as for an interfering signal existing in a direction different from the direction of the desired signal, the base station can cancel it by forming a null in that direction (Hirabe paragraphs 69, 106-118, figure 3).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “based on the received first indication, mitigating interference on a carrier-by-carrier basis for one or more first carriers in the one or more (IEEE) 802.11 communication bands; and transmitting, to a User Equipment (UE), wireless data on the one or more first carriers in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471